—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Demarest, J.), imposed June 10, 1998, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
*749The defendant’s waiver of his right to appeal, executed at the proceeding conducted on July 22, 1992, precludes him from arguing on appeal that the sentence imposed was excessive (see, People v Pitter, 272 AD2d 416; People v Strunkey, 268 AD2d 492). Mangano, P. J., Ritter, Sullivan, Goldstein and Schmidt, JJ., concur.